Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered January 7, 2002, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him, as a second violent felony offender, to a term of 20 years, unanimously affirmed.
The court properly denied defendant’s motion to suppress his videotaped statement since it was sufficiently attenuated from the taint of a warrantless arrest made in violation of Payton v New York (445 US 573 [1980]). The videotaped statement to an assistant district attorney was taken about six hours after the arrest and was made after Miranda warnings and waivers. There was also a substantial break of more than three hours between an earlier statement to a detective, which the court suppressed, and the videotaped statement, which was conducted by a different interrogator (see People v Chen Ren Jie, 280 AD2d 301 [2001], lv denied 96 NY2d 798 [2001]). The record also supports the court’s finding that the Payton violation was not flagrant.
The court properly denied defendant’s request for a missing witness charge as to the detective who took defendant’s initial written statement, which had been suppressed but which was nevertheless elicited by defendant at trial as a tactical device. The court correctly concluded that the witness could not provide *318any noncumulative testimony (see People v Gonzalez, 68 NY2d 424 [1986]). Concur—Mazzarelli, J.P., Andrias, Saxe, Williams and Friedman, JJ.